Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 26




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO:


   JSONIN DILLEY,

                  Plaintiff,

   v.

   PRISONER TRANSPORTATION SERVICES, INC.
   f/k/a PRISONER TRANSPORTATION SERVICES,
   LLC, PTS OF AMERICA, LLC, BREVARD
   EXTRADITIONS, LLC, U.S. CORRECTIONS,
   LLC, AND JOHN DOES 1-4,

                  Defendants.
   ______________________________________________ /




                                COMPLAINT FOR DAMAGES
                                   (Jury Trial Demanded)



                                        DAVID A. FRANKEL
                                        Law Offices of David A. Frankel, P.A.
                                        4601 Sheridan Street, Suite 213
                                        Hollywood, FL 33021
                                        (954) 683-0300
                                        david@BlueLotusLaw.com
                                        doug@Bluelotuslaw.com
                                        eService@BlueLotusLaw.com
                                        paralegal@Bluelotuslaw.com
                                        FLA. BAR NO. 741779

                                         Attorneys for Jsonin Dilley
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 26




          Plaintiff, JSONIN DILLEY (“DILLEY” or “Plaintiff”), sues the Defendants,

   PRISONER TRANSPORTATION SERVICES, INC., formerly known as PRISONER

   TRANSPORTATION           SERVICES,       LLC;    PTS     OF   AMERICA,        LLC;    BREVARD

   EXTRADITIONS LLC; U.S. CORRECTIONS, LLC; and the JOHN DOE Defendants 1, 2, 3,

   and 4 jointly and severally, and states the following:


                                     JURISDICTION AND VENUE

   1.       This action is brought by Plaintiff against a private prison transport conglomerate,

   PRISONER TRANSPORTATION SERVICES, Inc. and its subsidiary companies, PTS of

   AMERICA, BREVARD EXTRADITIONS and U.S. CORRECTIONS (collectively referred to

   as the “Corporate Defendants” or “PTS”) and four of its extradition agents, pursuant to state tort

   law of the State of Florida, 42 U.S.C. §§1983, 1988, and the Eighth Amendment to the United

   States Constitution. Jurisdiction is founded on 28 U.S.C. §§1331, 1343, 42 U.S.C. §1988, the

   constitutional provisions mentioned above, and under the state tort laws. Supplemental

   jurisdiction, and joinder of parties for state law claims are proper pursuant to 28 U.S.C. §1367(a)

   because they form part of the same case or controversy.

   2.     Venue is proper in this Court because, the Defendants, and all of its subsidiaries, operate

   and conduct business across the United States of America, including the Southern District of

   Florida; therefore, no one venue is more appropriate than another.


                                          INTRODUCTION

   3.      The corporate Defendants are all one private company doing business and known by

   different names, transporting prisoners and pretrial detainees to and from state prisons, county

                                                     2
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 26




   jails, and detention centers across America. Based on the complete identity of ownership,

   operations, management, policies, practices, customs, training, and other facets of the corporate

   Defendants, they are properly sued as one, and are collectively referred hereinafter as “PTS.”

   4.        PTS contracts with corrections and law enforcement agencies, acting on their behalf,

   under the color of law to exercise official governmental authority to arrest and detain.

   5.      The Plaintiff was transported by PTS in November of 2018, from the El Paso County

   Jail in Colorado Springs, Colorado to the Dunn County Jail in Menomonie, Wisconsin; a road

   trip in the back of a prison transport van that took 13 days. During that time, the Plaintiff was

   subjected to inhumane and tortuous conditions directly caused by PTS’ policies, practice, and

   customs. PTS knowingly and intentionally conducts its transport operations in a manner that

   violates constitutionally protected individual rights, human rights, and decency.


                                  PARTIES TO THE LAWSUIT

   6.         The Plaintiff, JSONIN DILLEY is a state sentenced prisoner residing at the Jackson

   Correctional Institution in Black River Falls, Wisconsin, and is otherwise sui juris.

   7.        Corporate Defendant, PRISONER TRANSPORTATION SERVICES, INC. is a

   Tennessee corporation whose principle place of business is Nashville. PRISONER

   TRANSPORTATION SERVICES, INC. owns each of the other subsidiary limited liability

   subsidiaries and acts as a managing member.

   8.        PRISONER TRANSPORTATION SERVICES, INC.’s subsidiary entities, PTS OF

   AMERICA LLC, U.S. CORRECTIONS LLC, and BREVARD EXTRADITIONS LLC, are

   limited liability companies doing business across the country, contracting with state and local

   governments, correctional facilities, and law enforcement agencies nationwide to transport

   arrestees and incarcerated prisoners across jurisdictional lines. PTS OF AMERICA, U.S.
                                                    3
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 26




   CORRECTIONS, and BREVARD EXTRADITIONS are indistinct from each other in

   operations, policies, practices, customs, and management. Based on the total identity of these

   subsidiaries with each other and PRISONER TRANSPORTATION SERVICES, INC., the four

   entities are sued here as one, and referred herein as “PTS.”

   9.         Upon information and belief, the individual John Doe Defendants 1-4 (“DOES”) are

   residents of the United States and were at all times material hereto employed by Corporate

   Defendants relevant to this Complaint.

   10.       Transport officer John Does #1, #2, #3, and #4 (to be named upon discovery), are, or

   were at all times material hereto, employees of one of the Corporate Defendants and are

   named in their individual and official capacity.


                                    GENERAL ALLEGATIONS

   11.          The Plaintiff alleges, and intends to prove, that at all times material hereto, PTS,

   acting under the color of law, knowingly and purposely engaged in customs and practices that

   had the force of official policy, which were deliberately indifferent to the safety and wellbeing

   of the prisoners in their custody over whom they have complete control.

   12.          The Plaintiff alleges, and intends to prove, that at all times material hereto, PTS

   used a lack of governmental regulation and/or lack of meaningful governmental oversight to

   infringe upon the constitutional rights guaranteed to the prisoners in their custody, and to violate

   tort laws, for the sake of profit. And that PTS does not perform transportation of prisoners in

   any manner similar to the official government agencies upon whose behalf they operate. And

   further, that the corporate Defendants have created and operate as a network of different

   corporations for no legitimate business purpose but to avoid scrutiny of their malign conduct.



                                                      4
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 26




   13.          PTS’s entire business model relies on its unfettered ability to exploit the inherent

   vulnerabilities of the prisoners in their custody who are held isolated from the world in cages

   without the ability to communicate with family or friends for days or weeks at a time, and unable

   to complain or defend themselves without retaliation.

   14.        The Defendants have each, as more fully set forth below, engaged in conduct that

   violates the Eighth Amendment and state tort laws, purposely and deliberately refusing to

   provide for the Plaintiff’s basic human need for: sleep; the use of a bathroom: hygiene; fresh air;

   comfort and wellbeing; sanitation; food; water; and medical treatment and prescribed

   medications -- cost saving measures that equate to greater profit, at the expense of

   defenseless people.

   15.      PTS is paid on a “per prisoner/per mile of transport” basis and as a matter of routine,

   seek to maximize the number of prisoners transported during each trip to make each trip as

   profitable as possible. This practice extends individual routes for unreasonable amounts of time

   causing unsanitary and cramped conditions inside the vans that place the prisoners at increased

   risk of injury and emotional distress.

   16.       The unnecessarily long, circuitous, zig-zagging, and/or indirect routes force prisoners

   to remain in the transport vehicles for days at a time, shackled at the feet, waist, and hands,

   without adequate ventilation or room to move.

    17.      Due to these policies, the transport agents assigned to drive the vans and guard the

    prisoners travel up to weeks at a time creating great strain and, thus, conditions that make it

    impossible for them to perform their duties safely and/or humanely.

    18.      As a matter of policy, PTS feeds the prisoners the cheapest food possible (without

    regard to any special dietary restrictions or the medical needs of individual prisoners), and


                                                     5
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 26




    routinely withholds food and water to reduce the prisoners’ need for the toilet in an effort to

    reduce the time of each trip.

    19.      PTS allots only $3.50 per prisoner per meal, causing hunger and dehydration.

    20.      To cut expenses and increase profits, PTS maintains a policy that limits the

    opportunity of the prisoners to sleep outside the transport vans, scheduling rest overnight

    (“RON”) stops every 36 to 72 hours, or more; otherwise, prisoners are expected to sleep

    shackled while seated on a metal or wooden bench. Disoriented and sleep-deprived, prisoners

    often sleep on the floor of the vans which are regularly covered in urine and feces.

    21.      To avoid expenditures for medical treatment, PTS ignores bona fide medical

    necessities that arise during transportation. Refusing medical treatment allows PTS to avoid

    time delays that affect their ability to complete trips in the shortest amount of time, and to avoid

    costs of treatment.

    22.      As a matter of policy, PTS refuses to allow their agents to provide medical attention

    unless the condition is a matter of “life or death.” A former manager is quoted as saying,

    “Unless a medical condition is ‘life or death’, [they] can’t open the cage on the vehicle.”

    However, PTS has no established guidelines, and fails to provide sufficient training to guide

    their agents to evaluate the severity of a medical condition or the need for treatment.

    23.      The combination of all these practices and policies allows PTS to spend the least

    amount of money, using the least number of employees and transport vans, in the least amount

    of time, to maximize profits.


               Inadequate Policies for Hiring, Training, Supervision, and Discipline

    24.      To save money, PTS maintains a hiring policy that accepts extradition agents who do

    not possess the experience, temperament, or qualifications to safely transport the prisoners. To
                                                      6
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 7 of 26




    control prisoners, the employees abuse the prisoners physically and verbally -- intentionally

    over-tightening restraints, driving recklessly; withholding food and water; using racial epithets

    and other abusive language.

    25.      PTS does not adequately train its agents to understand or enforce prisoner rights and/or

    has no meaningful or adequate methods of evaluating the training it does provide to ensure

    proficiency. Training is limited mostly to review of policy paperwork or too brief tutorials –

    without testing or proficiency evaluation.

    26.      PTS has no meaningful program of in-service training and no program of periodic job

    performance evaluations. At all times material hereto, what meager training efforts that were

    implemented were haphazard at best and allowed transfer agents to feel comfortable in their

    ability to mistreat the prisoners, violating rights and laws without fear of repercussion.

    27.       PTS makes little effort and routinely overlooks its agents’ failure to comply with the

    written policies and procedures, including, but not limited to, pre-trip evaluations of medical

    conditions and necessary medications; documentation of incidents which occur during

    transportation that effect prisoners’ safety and health; provision of medications; and provision

    of adequate sleep, rest, toilet facilities, and other basic human needs.

    28.    This lack of supervision and oversight has resulted in a persistent and widespread pattern

    of abuse, injury, and death because PTS employees feel comfortable that they violate prisoners’

    rights without fear of discipline.

    29.     PTS’s failure to properly train, supervise, and discipline its employees has resulted in

    practices and customs that can fairly be said to constitute official policies that deny federally

    protected constitutional rights and violate tort laws.




                                                     7
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 8 of 26




    30.         PTS’s policies are the direct cause of grossly inhumane conditions and treatment

    during transportation, resulting in an alarming number of abuses, physical and emotional

    injuries, assaults, and deaths.




                                                  8
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 9 of 26




                         Policies, Customs, and Practices Violating of Rights

    31.       The interior of the vans used by PTS are constructed with cages that resemble those

    used to control animals and make no accommodation for comfort or safety. These cages were

    never intended for long distance human transportation, especially where the transportees are

    left inside for days at a time.

    32.      The vans do not provide adequate light to enter the cages and prisoners are left in

    darkness for days at a time.

    33.       Prisoners are not provided adequate fresh air or ventilation, often sitting

    claustrophobically in extreme heat or cold without air conditioning or heating.

    34.      Prisoners are not provided proper rest during transportation – denied the opportunity

    to sleep, or even move, for unreasonable periods of time -- or use of a toilet.

    35.       To avoid costs, PTS does not contract with secure facilities (jails, police stations,

    highway patrol outposts) along the preplanned route to provide regular restroom stops. As a

    result, the PTS vans are most often turned away and refused access. This results in denial of

    restroom breaks for excessively long periods of time, forcing prisoners to micturate and defecate

    on themselves or onto the floor of the vans. Prisoners remain soiled in their own excrement for

    days at a time.

    36.       As a regular practice, transport agents instruct prisoners to urinate in empty cups and

    bottles while they remain shackled and handcuffed. These receptacles are not regularly emptied

    or removed from the cages.

    37.      Prisoners are denied the opportunity for adequate hygiene such as washing, showering,

    brushing their teeth, or changing their clothes.




                                                       9
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 10 of 26




    38.     The combination of these malign practices and policies forces prisoners in PTS custody

    to remain in unsanitary and squalid filth; overtightened restraints; without rest or sleep;

    disoriented to time and place; and isolated form the world for days at a time; at the mercy of

    indifferent jailers who are themselves forced to endure intolerable working conditions.

    39.     PTS intentionally maintains an employment policy that accepts and anticipates that

    hired agents will quit within a short period of time (often just a week or two) knowing, or having

    reason to know, that this results in a transport workforce that is low paid, lacks job satisfaction,

    experiences significant stress, and is likely to not follow best practices, policies, or any

    guidelines intended to protect prisoners.

    40.       Transport agents use intimidation and violence against the prisoners as methods of

    control or retaliation if they object to mistreatment, such as verbal threats and abuse; degrading

    language; use of restraints as weapons to inflict pain; denial of food, water, and/or use of a

    toilet; and “rough rides” where the van is purposely driven recklessly to frighten the prisoners.

    41.       The Plaintiff alleges, and intends to prove, that at all times material hereto, PTS knew,

    or reasonably should have known, of the widespread nature of these rights and laws violations

    and refused to take action to correct them, and in fact, chose to permit them to continue because

    these policies were better for their businesses’ bottom line.


                    Representations of Efficiency and the Myth of Equivalency

    42.       At all times material hereto, PTS was in the business, and did, provide extradition and

    transportation services for state and local governments, including sheriff’s offices, police

    departments, state departments of correction, and other government agencies. To conduct these

    operations, the corporate Defendants assumed the color and duties of governmental authority.



                                                     10
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 11 of 26




    43.       At all times material hereto, PTS represented that its services cost only a fraction of

    what it would cost official government agencies to transport prisoners. Yet, to fulfill that

    representation, PTS does not transport prisoners in the same humane manner as official

    government agencies. It is a myth that the corporate Defendants perform their transport services

    and treat prisoners in a manner similar to the official government agencies upon whose behalf

    they operate.

    44.       The manner in which PTS transports prisoners is dictated by policies that prioritize

    cost saving measures over their obligation to safely transport the transportees. These measures

    have predictably resulted in grossly unsafe, unsanitary, and inhumane conditions of

    confinement for the individuals they transport, which constitute violations of constitutional

    rights and legal duties.

    45.       Evidencing these policies, practices, and customs are a disproportionate and

    alarmingly significant number of injuries, medical emergencies, and deaths.


                               20-Case Sample of Injuries and Deaths

    Tommy Lee Brenton

    46.       In September 2009, Tommy Lee Benton was transported to Broward County Jail

    from Hernando (Fla.) County Jail in an eight-person van with 11 other prisoners. Shackled

    and chained, he began to complain when he experienced trouble breathing.             When he

    continued to complain after being told to stop, the van was pulled over and the agents removed

    him – dragging him to the ground – and kicking him as he lay on the hot pavement. Four

    years later, the case was settled for $60,012.00.




                                                    11
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 12 of 26




    Stephanie Luna

    47.       In July, 2013, Stephanie Luna was transported from Dallas to Houston. With

    temperatures outside the van in the nineties and Ms. Luna, shackled in a small sectioned-off

    cage without a/c vents, became dehydrated and begged for water. The agents ignored her.

    Suffering heat exhaustion, her nose began to bleed and she later experienced vaginal bleeding.


    Steven Galack

    48.        In July ,2012, Steven Galack was picked up in Florida for transportation to Butler

    County, Ohio. By the third day of the trip, in Georgia, with ten other people in the van, he

    began to suffer heat related illness and became delusional. This led to him being removed

    from the van and stomped on by the guards. The supervising guard instructed “only body

    shots.”   Seventy miles later in Tennessee, Galack was found dead. The wrongful death

    lawsuit was settled.


    William Culpepper

    49.       Galack’s death was one of five known to have occurred on a van operated by a PTS

    subsidiary. William Culpepper complained of stomach pain for a day and a half before dying

    of a perforated ulcer. Guards thought he was faking, so they ignored his pleas for medical

    care.


    William Weintraub

    50.       In 2014, guards mocked William Weintraub, a physics professor, who complained

    for days before he was found in the back of a van dead and covered in urine. He also died

    from a perforated ulcer.



                                                   12
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 13 of 26




    Denise Isaacs

    51.         In 2014, Denise Isaacs, age 54, died in Miami onboard a van after she began acting

    bizarre and started drooling and gasping. The guards refused to take her to the hospital. Her

    autopsy later showed that she died from withdrawal from the anti-anxiety medication,

    diazepam, which guards were supposed to be giving her and were not.


    Kevin Eli

    52.         In March of 2017, Kevin Eli was being transported from Virginia to Florida to face

    a nine-year-old burglary charge. Handcuffed and shackled, he began to complain about

    having trouble breathing. When he refused to stop complaining, he was put in a segregation

    cage. For the nest 30 minutes, Mr. Eli pleaded with the guards to call 911. Thinking he was

    faking, they refused. Mr. Eli died. The death investigation also revealed he and other

    prisoners were also abused and denied basic human rights. Women were found to be making

    tampons out of McDonald’s wrappers, in front of the male prisoners, and urinating in plastic

    bottles with the tops cut off. Prisoners reported being taken on joy rides at high speeds,

    sometimes crossing the median and knocking into road signs as they were flung around in

    their cages.


    Theresa Wrigley

    53.         Theresa Wrigley was on Eli’s bus and watched him die. Wrigley, who has diabetes,

    was being transported from Wisconsin to Florida to face a charge of improperly using a

    company credit card.      She said that during her two-week journey, she was given her

    medication intermittently and fed only fast food and that she vomited repeatedly.



                                                    13
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 14 of 26




    Lauren Sierra

    54.       In 2014, Lauren Sierra was repeatedly sexually assaulted by a PTS extradition

    agent.


    Joe Mondragon

    55.       In March of 2014, while being driven from New Mexico to Colorado, Joseph

    Mondragon claims that the guards burned his eye with a cigarette, repeatedly sprayed him

    with pepper spray, used a derogatory term for Latinos, and forced him to sit in his own feces,

    urine, and blood.


    Tabitha Phelps

    56.       In June of 2014, Tabitha Phelps was being transported from Joliet, Illinois to

    Winnebago County Jail in Wisconsin. During the three-day trip, Phelps was forced to engage

    in sexual activities with the male inmates and with a guard as other extradition agents stood

    by watching.


    Roberta Blake

    57.       On August 26, 2014, Roberta Blake was picked up for transport from Ventura,

    California to Baldwin County, Alabama. Blake was handcuffed and shackled and put in a

    small sectioned-off area in the van that had no air conditioning. She was denied her

    prescription medicine and medical care after losing consciousness several times. During the

    trip, she was not seat-belted and was tossed about the van due to erratic driving by the guards.

    Because the guards would not give restroom stops, Blake urinated on herself and vomited on

    herself. The agents permitted the male prisoners to reach into the cage area and rip off Blake’s


                                                    14
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 15 of 26




    clothing and then the agents took pictures of her without clothing. While enroute, she began

    menstruating. The guards refused her sanitary napkins, forcing her to use a McDonald’s cup

    and napkins in front of other prisoners and the guards.


    Jeffrey Groover

    58.        In August of 2015, Jeffrey E. Groover was picked up for transport at FCI Butner

    in North Carolina. During the 52-hour road trip to Broward County, Groover was forced to

    sit in a “dog cage” as the van driver called it, which measured just 34 inches wide by 42 inches

    high. There was no air conditioning and only one small vent. The van rarely stopped for

    breaks. Groover was allowed just one cup of water and some food every eight hours. After

    24 hours into the trip, Groover suffered delusions and vomited. The driver gave him an extra

    cup of water. Groover suffered heat stroke.


    Darren Richardson

    59.       In 2015, Darren Richardson spent ten days in a van from Florida to Pikes County,

    Pennsylvania. During that ten-day ride, the guards put a shotgun to his head, urinated on him,

    and tried to extort his property. The guards put him in a cage with shackles so tight that his

    legs from the knees down turned purple by the time the trip was over.


    Serica Hadnot

    60.      On June 23, 2016, Serica Hadnot, pregnant, was being transported from Hamilton

    County, Ohio to Marion County, Indiana, a 100-mile trip that took three days. The extradition

    agents knew she was pregnant. During the transport, Hadnot was shackled around her

    abdomen. She became overheated numerous times, yet her requests for ventilation were

    ignored. Male prisoners were urinating in plastic bottles and throwing the urine at her and
                                                    15
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 16 of 26




    other female prisoners. PTS agents refused her water even though she was dehydrated. The

    agents refused to give her pre-natal vitamins, which they possessed. When she began to bleed

    from the vagina, her request to go to the doctor were ignored. As a result, Hadnot suffered a

    miscarriage.


    Edward Kovari

    61.       On September 12, 2016, Edward Kovari was picked up in Winchester, Virginia for

    transport to Texas to face charges that he had stolen a car. The charges would later be

    dismissed. During the trip, Kovari and other inmates, while always shackled, were forced to

    urinate in bottles, take turns sleeping on the van’s floor, and watch as other inmates defecated

    and vomited in the van and then have to sit in it. Like this case, Kovari was denied his

    medication and asked daily to go to the hospital, but was denied. When Kovari finally got to

    the Harris County, Texas jail, his systolic blood pressure was very high and he was forced to

    stay in the jail infirmary for two days until his condition stabilized.


    Joseph Jackson

    62.       On June 30, 2016, Joseph Jackson was picked up in Bernalillo County, New

    Mexico to be transported to Miller County, Arkansas. Jackson was on medicine for high

    blood pressure. The corporate Defendants’ agents refused to fill his prescription. With the

    high blood pressure, Jackson was to be on a low-sodium, fat-free diet; however, the agents

    forced him to eat off the Dollar Menu at McDonald’s. Jackson began experiencing visual

    interference, profuse sweating, and lethargy. Jackson’s requests for medicine and alternative

    food were ignored. Finally, Jackson lost consciousness in Texas and was hospitalized.




                                                     16
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 17 of 26




    Rajkumar Dhameja

    63.        From September 28 through October 7, 2016, Rajkumar Dhameja was transported

    in multiple vans from the Los Angeles County Jail in California to the Norfolk County Jail in

    Massachusetts. During the trip, the agents sadistically subjected Mr. Dhameja to a litany of

    severe physical and psychological abuses during the transport. The abuses included forcing

    him to sit and lie for extended periods in the festering human waste of himself and others;

    unreasonable tightening of the restraints on his wrists and legs for days for the sole purpose

    of inflicting pain; allowing 18 hours or more to elapse between restroom breaks even though

    the vans had no toilets; and failing to seatbelt him or any other people being transported while

    intentionally and violently swerving the van, accelerating, and slamming on the brakes to

    inflict pain and injuries on the helpless people inside.


    Hai Nguyen

    64.       In September of 2017, Mr. Nguyen was transferred from the New Jersey State

    Prison to the Sacramento County Jail in California. During the trip, the van became so hot

    that prisoners began to complain by shouting and banging on the cages. In response, the PTS

    agents drove the van recklessly, causing he and other prisoners to be tossed off the benches

    where they sat. Before entering the van, Mr. Nguyen requested to be seat-belted in, but the

    agents ignored him. During the “rough ride,” Mr. Nguyen injured his lower back. He

    requested medical treatment but was denied. Mr. Nguyen’s return trip was the same trip

    where Mr. Buck required emergency medical treatment. During that rough ride, Mr. Nguyen

    suffered injury to his neck which will require surgery.




                                                     17
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 18 of 26




    Luis Hernandez

    65.       On or about March 27, 2017, Luis Hernandez was taken into custody from a detention

    center in Redwood City, San Mateo County, California based on a 1998 warrant from Broward

    County, Florida. Mr. Hernandez had numerous medical ailments requiring specific medications

    -- including lisinopril, amlodipine, and metformin -- without which he was in danger of stroke,

    heart attack, kidney failure, or death. The normally 46 hours of travel to South Florida took

    over 230 hours -- nearly ten days. Over the course of the transport, Mr. Hernandez was

    handcuffed, his legs were shackled, and he was confined to a steel bench on one side of the van.

    He was unable to stretch or straighten his legs during the transport because the steel divider was

    positioned directly in front of him. With barely any room for his shackled legs, his knees would

    repeatedly hit against the divider. He was also forced to lean forward in his seat so his head

    would not strike the top of the van. Mr. Hernandez remained in this same position, without

    being able to move, walk, or stand, for as many as 12 continuous hours at a time. His wrists

    and ankles became severely swollen and his legs completely numb. Mr. Hernandez informed

    the agents that he was in pain; however, they ignored his complaints. Due to not receiving his

    medications, Mr. Hernandez became ill, disoriented, and developed diarrhea, forcing him to

    defecate on himself in the van. The van was not stopped to allow him to clean himself. On

    another occasion, an individual got sick and vomited in the back of the van. Again, the van was

    not stopped to clean the mess and Mr. Hernandez was forced to spend days sitting in vomit and

                                                    18
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 19 of 26




    his own human waste. Mr. Hernandez was only allowed to shower on two occasions during the

    ten-day transport. Mr. Hernandez began to become increasingly sick. Once Mr. Hernandez

    arrived in Fort Lauderdale, Florida, wrist surgery and emergency treatment in the hospital were

    required to stabilize his condition.

    66.       These instances, and dozens of others, including at least five deaths, establish a

    widespread pattern of which PTS knew, or should have known, thus constituting a policy of

    deliberate indifference.

    67.       As a direct and proximate cause of the policies, customs and practices described

    herein, as carried out by extradition agents DOES #1 - #4, Plaintiff was subjected to grossly

    unsanitary and unsafe conditions of confinement, cruel and inhumane punishment, and suffered

    physical and emotional injury.


                                              THE TRIP


    68.       In November of 2018, Plaintiff was transported by the Defendants from the El Paso

    County Jail in Colorado Springs, Colorado to the Dunn County Jail in Menomonie, Wisconsin;

    a road trip in the back of a prison transport van that took 13-days.

    69.       Plaintiff was placed in full shackles, which included leg irons and handcuffs locked

    to waist chains. At the time, Plaintiff informed the transport officers his shackles were on too

    tight. The agents ignored his requests to loosen the shackles.

    70.       On the night he was picked up, Plaintiff was provided rest overnight at a jail facility

    in Nevada. Thereafter, he was forced to remain in the van for days without sleep as the trip

    proceeded throughout California and Arizona.


                                                    19
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 20 of 26




    71.       After resting overnight at a jail in Arizona, the Plaintiff and the other prisoners were

    not permitted to sleep again anywhere but in the transport van for several more days as they

    travelled through Texas to Southern Florida and back through Florida to Northern Georgia.

    After leaving Northern Georgia, the Plaintiff was not permitted the ability to sleep until he

    reached his destination in Wisconsin. In all, the Plaintiff was afforded the opportunity to sleep

    outside the van for two nights out of 13.

    72.       During the course of the journey, DOES #1, #2, #3, and #4 refused to provide the

    Plaintiff and other prisoners adequate restroom breaks, resulting in prisoners urinating and/or

    defecating in the van. As a result, the Plaintiff and other prisoners were forced to sit and lie in

    their own excrement.

    73.       The DOE Defendants’ failure to provide adequate toileting to humanely accommodate

    the needs of the Plaintiff and other prisoners was the direct result of PTS policies and practices

    intended to complete transportation runs as quickly as possible at the least cost. Any attempts

    by the DOE Defendants to provide sufficient restroom breaks, if any such attempts were made,

    were futile, as PTS prisoners are routinely denied access to jails and other police facilities

    because PTS failed to pay for such privileges.

    74.       Likewise, the DOE Defendants’ failure to provide the Plaintiff with adequate hygiene,

    freedom of movement, adequate ventilation, and protection from extreme temperatures,

    unsanitary conditions, physical injury and emotional distress was the direct result of PTS

    policies and practices intended to complete transportation runs as quickly as possible at the least

    cost.

    75.       At all times throughout the Plaintiff’s transportation, when he or other prisoners

    complained or attempted to complain, voicing protest against the inhumane treatment to which

    they were subjected, DOES #1, #2, #3 and #4 ignored them.

                                                     20
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 21 of 26




    76.       As a direct and proximate result of PTS policies, customs, and practices, the Plaintiff

    was subjected to cruel and inhumane conditions of confinement by DOES #1, #2, #3 and #4 –

    forced to endure sleep deprivation; lack of adequate food, toileting, hygiene, ability to move,

    unnecessary force resulting in pain; exposure to grossly unsanitary, fetid, overcrowded

    conditions; extreme emotional distress and anxiety; disorientation and isolation; extreme

    temperatures; and lack of fresh air causing him difficulty breathing.


                                  FEDERAL CAUSES OF ACTION

                                               Count I
                                        42 U.S.C. §1983 Claim
                                           (Defendant PTS)

     77.     Plaintiff hereby incorporates paragraphs 1 through 8 and 11 through 77 above, as if

     specifically set forth herein.

     78.     At all times material hereto, PTS acted under the color of governmental authority and

     law in performing functions traditionally reserved to the state, namely the extradition and

     transport of prisoners and pretrial detainees. Therefore, PTS is a state actor and subject to the

     same laws and rules applicable to any governmental entity, including the Eighth Amendment

     and 42 U.S.C. §1983.

     79.    While PTS is not vicariously liable for its employees’ rights abuses, it is liable for its

     own policies (or practices and customs that have the force of policy) that become the moving

     force and allow abuses to occur because the policies encourage a culture that, once entrenched,

     can rarely be corrected without fundamental change.

     80.     At all times material hereto, PTS knew, or reasonably should have known, of numerous

     rights abuses, deaths, and significant injuries that occurred as a result of established customs


                                                    21
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 22 of 26




     and practices – that dictated the manner in which they operated and, therefore, had the

     equivalency of corporate policy.

     81.         At all times material hereto, PTS knew, or reasonably should have known that their

     adopted policies violated basic human rights constituting cruel and unusual punishment, and

     that injury to the Plaintiff was foreseeable and in fact, certain to occur.

     82.         However, at all times material hereto, PTS remained deliberately indifferent to the

     foreseeability of injury to the Plaintiff.

     83.          As a direct and proximate result of its policies, customs, and practices, PTS caused

     Plaintiff to suffer physical and emotional injury that continues now and will continue in the

     future.

               WHEREFORE, the Plaintiff, JSONIN DILLEY, requests this Court to enter

     judgment against Defendants PTS and award the Plaintiff compensatory and punitive

     damages, as well as costs and attorney fees pursuant to 42 U.S.C §1988, and all other further

     relief this Court deems just and proper. Plaintiff demands trial by jury for all issues so triable

     by right.


                                                Count II
                                         42 U.S.C. §1983 Claim
                                        (Defendants DOE #1- #4)

    84.        Plaintiff hereby incorporates paragraphs 1 through 6 and 9 through 77 above, as if

    specifically set forth herein.

    85.        At all times material hereto, each DOE Defendant was a state actor and subject to the

    same laws and rules applicable to any official government actor, including the Eighth

    Amendment and 42 U.S.C. §1983.



                                                      22
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 23 of 26




    86.      As stated with particularity above, DOES #1 - #4, as the Plaintiff’s jailers, each

    inflicted cruel and unusual punishment upon the Plaintiff by denying him basic human rights,

    subjecting him to injury, emotional distress, and needless abuse.

    87.      As a direct and proximate result of these constitutional deprivations, the Plaintiff was

    subjected to overcrowded, unsanitary, and unsafe conditions of confinement and was denied

    necessary food and water for a prolonged time, causing him physical injury, insomnia, excessive

    heat exposure, and dehydration, resulting in permanent physical and emotional injury that

    continues now and will continue in the future.

             WHEREFORE, the Plaintiff, JSONIN DILLEY, seeks Order of this Honorable Court

    for judgment against Defendants, DOE #1 through #4, awarding the Plaintiff compensatory and

    punitive damages, as well as costs and attorney fees pursuant to 42 U.S.C §1988, and all other

    further relief this Court deems just and proper. Plaintiff demands trial by jury for all issues so

    triable by right.


                                               STATE TORTS

                                                 Count III
                                     Breach of Duty - Negligent Training
                                             (PTS Defendants)

    88.       Plaintiff hereby incorporates paragraphs 1 through 8 and 11 through 77 above, as if

    specifically set forth herein.

    89.     At all times material hereto, the training of agents, including DOES #1- #4, by PTS and

    its subsidiaries was conducted jointly and without any difference or distinction. Therefore, the

    deficiencies related to training as alleged above pertain to each Defendant entity.

    90.      At all times material hereto, PTS owed a duty to the Plaintiff to train DOES #1 - #4 in

    a reasonable manner intended to protect him from unlawful physical and emotion injury.
                                                      23
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 24 of 26




    91.         Based on the widespread abuses, policy violations, injuries and deaths that were taking

    place, up to and including the time Plaintiff was injured, PTS knew, or reasonably should have

    known, that its training and evaluation programs were deficient but failed to correct them.

    92.         At all times material hereto, PTS breached that duty – undertaken as a common carrier

    performing the governmental function of transportation of incarcerated prisoners – to properly

    train its extradition agents.

    93.         As a direct and proximate result of PTS’ lack of sufficient training, the Plaintiff was

    subjected to overcrowded, unsanitary, and unsafe conditions of confinement and was denied

    necessary food and water for a prolonged time, causing him physical injury, starvation,

    insomnia, excessive heat exposure, and dehydration, resulting in permanent physical and

    emotional injury that continues now and will continue in the future.

                WHEREFORE the Plaintiff, JSONIN DILLEY, seeks judgement of this Honorable

    Court against PTS, awarding him compensatory and punitive damages, and such other relief as

    the Court deems just and proper. The Plaintiff seeks trial by jury for all causes of action so

    triable.


                                                Count IV
                                  Breach of Duty - Negligent Supervision
                                            (PTS Defendants)

    94.         Plaintiff hereby incorporates paragraphs 1 through 8 and 11 through 77 above, as if

    specifically set forth herein.

    95.        At all times material hereto, the training of agents, including DOES #1- #4, by PTS and

    its subsidiaries was conducted jointly and without any difference or distinction. Therefore, the

    deficiencies related to training as alleged above pertain to each Defendant entity.



                                                      24
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 25 of 26




    96.        At all times material hereto, PTS owned a duty to the Plaintiff to train DOES #1 - #4

    in a reasonable manner intended to protect him from unlawful physical and emotion injury.

    97.        Based on the widespread abuses, policy violations, injuries, and deaths that were

    taking place, up to and including the time Plaintiff was injured, PTS knew, or reasonably should

    have known, that its training and evaluation programs were deficient, but failed to correct them.

    98.        At all times material hereto, PTS breached that duty – undertaken as a common carrier

    performing the governmental function of transportation of incarcerated prisoners – to properly

    supervise its extradition agents.

    99.        As a direct and proximate result of the PTS’ lack of sufficient supervision the Plaintiff

    was subjected to overcrowded, unsanitary, and unsafe conditions of confinement and was

    denied necessary food and water for a prolonged time, causing him physical injury, starvation,

    insomnia, excessive heat exposure, and dehydration, resulting in permanent physical and

    emotional injury that continues now and will continue in the future.

               WHEREFORE the Plaintiff, JSONIN DILLEY, seeks judgement of this Honorable

    Court against PTS, awarding him compensatory and punitive damages, and such other relief as

    the Court deems just and proper. The Plaintiff seeks trial by jury for all causes of action so

    triable.


                                                 Count V
                     Intentional Infliction of Emotional Distress - State Tort Claim
                                            (Defendant PTS)

    100.        Plaintiff hereby incorporates paragraphs 1 through 8 and 11 through 77 above, as if

    specifically set forth herein.

    101.        The malign acts of DOES #1 - #4 were committed in furtherance of PTS’ interests

    for which the company is vicariously liable.
                                                      25
Case 0:20-cv-60813-RNS Document 1 Entered on FLSD Docket 04/20/2020 Page 26 of 26




    102.     Plaintiff alleges that these malign acts were extreme and outrageous, violating norms

    of decency in a civilized society – even more so where the agents took advantage of the

    Plaintiff’s vulnerability as a helpless prisoner – and wholly unjustified even in performing the

    services under difficult circumstances.

    103.     Abuse of a differential in power is a significant factor in the calculus of infliction of

    emotional distress.

    104.     As a direct and proximate result of the Corporate Defendant’s agents’ abuse of the

    Plaintiff, he suffered, and continues to suffer, extreme emotional distress in the form of extreme

    anguish – fearing for his safety during the two trips; enduring injuries and pain for extended

    periods of time; fearing retaliation if he sought attention; personal degradation and humiliation,

    and continuing emotional and permanent physical injury.

             WHEREFORE, the Plaintiff, JSONIN DILLEY, requests this Court to enter judgment

    against Defendant PTS for intentional infliction of emotional distress, awarding compensatory

    and punitive damages, and all other further relief this Court deems just and proper. Plaintiff

    demands trial by jury for all issues so triable by right.


              DATED this 20th day of April, 2020.

                                                          /s/ David A. Frankel
                                                          DAVID A. FRANKEL
                                                          Law Offices of David A. Frankel, P.A.
                                                          Attorneys for Plaintiff
                                                          4601 Sheridan Street, Suite 213
                                                          Hollywood, FL 33021
                                                          (954) 683-0300
                                                          David@BlueLotusLaw.com
                                                          Doug@BlueLotusLaw.com
                                                          eService@BlueLotusLaw.com
                                                          Paralegal@BlueLotusLaw.com
                                                          FLA. BAR NO. 741779

                                                     26
